In a support proceeding, the appeal is from an order of the Family Court, Suffolk County, dated December 6, 1973, made on default, which granted petitioner’s motion to direct entry of judgment for arrears under outstanding support orders. Appeal dismissed, without costs. As we recently stated in Matter of Levine v Berger (46 AD2d 771, 772), "No appeal lies from an order entered on default of the aggrieved party (CPLR 5511).” If we were not dismissing the appeal, we would affirm the order on the merits. Hopkins, Acting P. J.,-Latham, Christ and Shapiro, JJ., concur.